Filed 6/2/14 P. v. Spencer CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                         D064819

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. SCD246752)

NATHAN J. SPENCER,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County, Dwayne

K. Moring, Judge. Affirmed.



         Nathan J. Spencer, in pro. per.; Lynelle K. Hee, under appointment by the Court of

Appeal, for Defendant and Appellant.

         Nathan J. Spencer appeals from the judgment following his guilty plea. Appointed

appellate counsel filed a brief presenting no argument for reversal, but inviting this court

to review the record for error in accordance with People v. Wende (1979) 25 Cal.3d 436

(Wende). Spencer has responded to our invitation to file a supplemental brief. After
having independently reviewed the entire record for error as required by Anders v.

California (1967) 386 U.S. 738 (Anders) and Wende, we affirm.

                                                I

                     FACTUAL AND PROCEDURAL BACKGROUND

          In March 2013, Spencer was charged with petty theft with a prior theft offense

(Pen. Code, §§ 484, 666)1 and possession of a controlled substance (§ 11377, subd. (a)).

The information further alleged five prison priors and two prior strikes. According to the

probation officer's report, the petty theft involved taking a package from outside a

residence.

          In April 2013, Spencer pled guilty to the petty theft count and admitted he had a

prior theft offense conviction. The plea agreement included a stipulation to a three-year

sentence, and Spencer specifically gave up his right to appeal the stipulated sentence. In

accordance with the plea agreement, the trial court sentenced Spencer to three years in

prison.

                                                II

                                         DISCUSSION

          Appointed appellate counsel has filed a brief summarizing the facts and

proceedings in the trial court. Counsel presented no argument for reversal but invited this

court to review the record for error in accordance with Wende, supra, 25 Cal.3d 436.

Pursuant to Anders, supra, 386 U.S. 738, counsel identified as possible but not arguable



1         All further statutory references are to the Penal Code.
                                                2
issues: (1) whether Spencer was properly advised of his constitutional rights,

consequences of pleading guilty, and did he voluntarily waive them; and (2) whether

there was a sufficient factual basis established for the guilty plea.

       After we received counsel's brief, we gave Spencer an opportunity to file a

supplemental brief. Spencer responded, attaching to his response an April 30, 2014

article from the Los Angeles Times about Governor Jerry Brown's recent decision to

release some low-level, nonviolent prisoners to comply with a federal court order to

reduce prison overcrowding. Spencer contends that he should obtain early release under

that program. Although we understand Spencer's argument, the issue he raises is beyond

the scope of this appeal. The early release program that Spencer references was

developed after Spencer was convicted and sentenced in this matter, and is not within the

scope of the issues decided by the trial court. We express no view on whether Spencer is

eligible for the Governor's early release program.

       Spencer also contends that his three-year sentence was "excessive." However, this

argument lacks merit because, as we have explained, Spencer specifically gave up his

right to challenge the stipulated sentence.

       A review of the record pursuant to Wende, supra, 25 Cal.3d 436, and Anders,

supra, 386 U.S. 738, including the issues suggested by counsel and by Spencer, has

disclosed no reasonably arguable appellate issue. Spencer has been adequately

represented by counsel on this appeal.




                                               3
                                DISPOSITION

    The judgment is affirmed.



                                              IRION, J.

WE CONCUR:



      HUFFMAN, Acting P. J.



                  HALLER, J.




                                     4